


Exhibit 10.22
February 1, 2015
Mr. Edgar Huber
VIA EMAIL


Dear Edgar:


This letter is to confirm our further agreement regarding your resignation from
employment with Lands’ End, Inc. (the “Company”), to be effective as of February
16, 2015. In connection with the foregoing, the Company and you agree that your
resignation shall be treated as a termination without “Cause” pursuant to that
certain Executive Severance Agreement, dated December 5, 2014, between you and
the Company (the “Executive Severance Agreement”) for all purposes thereunder,
and in recognition of your service and dedication to the Company, you will be
entitled to receive the following additional payments, subject to the terms and
conditions described below.
I.
2014 Annual Incentive Plan Payment. The Company will pay to you the annual bonus
that you would otherwise be entitled to receive under the Annual Incentive Plan
(the “AIP”) in respect of the performance period ending on January 30, 2015
(i.e., the end of the 2014 fiscal year), as if you had remained employed through
the date in 2015 that annual bonuses would otherwise be paid under the AIP. This
bonus payment will be calculated based on the Company’s actual performance
during fiscal year 2014, to be paid at the same time bonuses are paid under the
AIP generally, but in no event later than two and one-half months following the
end of the calendar year in which such fiscal year ends.

II.
Cash Make-Whole Award Payment. The Company will pay the entire amount of the
$247,976.47 make-whole cash award that would otherwise be payable to you if you
had remained employed through September 1, 2015. This amount will be paid to you
within seven days following the execution and non-revocation of the General
Release and Waiver attached to this letter agreement as Exhibit A, which is
substantially in the form attached to your Executive Severance Agreement with
such revisions as have been agreed between you and the Company, within the time
period referenced below.

III.
Interim Period. In addition to the foregoing and for the avoidance of doubt, in
consideration for your continuing to remain as an employee of the Company as
sitting Chief Executive Officer of the Company from the date hereof through
February 16, 2015 (the “Interim Period”), the Company will provide you with
continued payment of your base salary and continued coverage under all welfare
and retirement benefit plans. The Company shall also pay or reimburse up to
$5,000 in legal fees that you may incur in connection with the negotiation of
these arrangements.

The Company will provide all of the foregoing payments to you so long as (x) you
do not engage in conduct that constitutes “Cause” (as such term is defined in
the Executive Severance Agreement) during the Interim Period and (y) you do not
resign prior to the expiration of the Interim Period. The Company and you agree
that during the Interim Period, you shall only be required to execute such
duties and authorities as you may be expressly requested to perform by the
Chairman of the Board of Directors of the Company.
Further, the payments provided above will only be provided to you if you (i)
execute the director resignation letter, attached hereto as Exhibit B, no later
than February 4, 2015, (ii) execute the employment resignation letter, attached
hereto as Exhibit C, no later than February 16, 2015 and (iii) execute (and do
not subsequently revoke) the General Release and Wavier, within 21 days after
the date your employment terminates on February 16, 2015 in accordance with the
requirements of the Executive Severance Agreement.


    
To receive the payments provided hereunder, please sign and return the documents
described in the foregoing clauses to the Company’s outside legal counsel in
this matter:




--------------------------------------------------------------------------------




Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: Andrea K. Wahlquist
Phone: (212) 403-1205
Email: AKWahlquist@wlrk.com
If you, or your legal counsel or other representative, have any questions or
comments regarding the process for returning the release and receiving the
payments and benefits to be provided, please Andrea Wahlquist of Wachtell Lipton
Rosen & Katz, using the contact information listed above.


Sincerely,


/s/ Josephine Linden                            
Josephine Linden
Chairman of the Board of Directors
Lands’ End, Inc.






--------------------------------------------------------------------------------




[Signature page to letter agreement with Lands’ End, Inc. dated February 1,
2015]




Accepted and agreed this 1st day of February, 2015.




/s/ Edgar Huber     
Edgar Huber






--------------------------------------------------------------------------------




EXHIBIT A


February 1, 2015


To:    Lands’ End, Inc.
1 Lands’ End Lane
Dodgeville, Wisconsin 53533


Attention: Chairman of the Board of Directors


Effective as of February 1, 2015, and for the avoidance of doubt without
prejudice to any rights I may have under that certain Executive Severance
Agreement between myself and Lands’ End, Inc. dated December 5, 2014 and that
certain letter agreement between myself and Lands’ End dated February 1, 2015,
or other employee compensation or benefit plan maintained by Lands’ End, Inc., I
hereby resign as a member of the board of directors of Lands’ End, Inc. and from
any other position that I occupy as a director of any of its subsidiaries.
   
Yours truly,
            


Edgar Huber










--------------------------------------------------------------------------------




EXHIBIT B
February 1, 2015


To:    Lands’ End, Inc.
1 Lands’ End Lane
Dodgeville, Wisconsin 53533


Attention: Chairman of the Board of Directors


Effective as of the close of business on February 16, 2015, and for the
avoidance of doubt without prejudice to any rights I may have under that certain
Executive Severance Agreement between myself and Lands’ End, Inc. dated December
5, 2014 and that certain letter agreement between myself and Lands’ End dated
February 1, 2015, I hereby resign as an officer and employee of Lands’ End, Inc.
and from any other position that I occupy as an officer, employee or otherwise
of any of its subsidiaries.
   
Yours truly,
            


Edgar Huber




